Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 6/23/2021 has been carefully considered.  The amendment has substantially affected the scope and meaning of the instant.
	Claim 1, the independent claim has been amended to require that the selection step be performed on the basis of “selecting a shape of the microporous mineral”.  This is a different invention than that set forth in the claims as examined where the selection step is performed “using specific surface area of the mineral”.  The remaining claims under consideration, 4-7 and 10-16 and 27 depend from claim 1.   

Newly submitted claims 1, 4-7, 10-16 and 27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are directed to a process that is dependent upon shape of the zeolite mineral fraction rather than specific surface area.  These are two distinct process wherein determination of the fraction must rely upon different characterization methods (e.g. optical sorting or shapes vs. the BET technique).  Each or these methods relies upon steps not required by the other.  Consideration of both of these independent methods would require an undue burden on the office in the form of an additional text and classified search that would not have been required for the originally presented claims and in the addition of a second type of process that would require a multiplication of the time necessary for the consideration of patentability.
s 1, 4-7, 10-16 and 27, as well as; claims 17-21 and 24-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 6/23/2021 effectively canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention for the reasons set forth above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The reply filed on 6/23/2021 is not fully responsive to the prior Office action because of the above omission(s) or matter(s). See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732